DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of the drawings, specification, and claims 1 – 3, 7, & 9 – 12. Claims 15 – 20 were previously cancelled.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher, Jr. (U.S. Patent No. 5,308,690) and McKelvy (U.S. Patent No. 3,222,237).
Butcher, Jr. teaches a flexible wrapping film comprising a central layer, a first plastic film (Applicant’s “first sheet”), a second plastic film (Applicant’s “ second sheet”), the central layer being a formable stiffening member (deformable and rigid) (retains a manipulation configuration) is sandwiched between a first plastic film and a second plastic film (Fig. 2).  The first and second plastic films are fused together with the formable stiffening layer in between (Col. 2, Lines 57 – 62), such that the layers are st and 2nd layers attains a configuration that corresponds to manipulated configuration of central layer), as shown in Fig. 3 (claims 1 – 2).  The formable stiffening member conforms to the shape of the bowl (plastically deformable) is a metal mesh containing openings (Col. 3, Lines 45 – 48 & 65 – 67, Fig. 2) (claim 1).  The upper plastic film and lower plastic film are preferably conventional plastic wrap material (Col. 3, Lines 40 – 42) (claim 4). The plastic films are less permeable than the metal mesh comprising openings (claim 5).  The flexible wrap will conform to substantially any shape without tangling when a slight pressure is applied.  Thus, the film may be returned to the original configuration after being plastically deformed when a slight pressure is applied (Col. 1, Lines 61 – 64, Col. 3, Lines 58 – 67, Col. 5, Lines 24 – 34) (claim 6).  


    PNG
    media_image1.png
    323
    371
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    209
    313
    media_image2.png
    Greyscale

Butcher, Jr. fails to teach a cloth first intermediate sheet between central layer of metal and first sheet made of a polymer.
McKelvy teaches a reinforced plastic sheet comprising a reinforced network or grid of fibers (Applicant’s “cloth material”) between an outer and inner layers of plastic material (Col. 2 ) (claims 1).  The reinforcing network may be a weave of glass fibers (claim 3), nylon mesh, rayon mesh, or other fibrous material (Col. 3, Line 69 – Col. 4, 
Therefore, based on the teachings of McKelvy, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide additional strength and tear resistance to the flexible wrap taught by Butcher et al. by incorporating a woven mesh/network (“cloth”/”intermediate film”) between the metal layer and outer and/or inner plastic layers.

Claims 7 – 11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher, Jr., in view of Wallace (US 2017/0341840 A1) and McKelvy (U.S. Patent No. 3,222,237).
As discussed above for claims 1 – 6, Butcher, Jr. teaches a flexible wrapping film comprising a central layer, a first plastic film (Applicant’s “first sheet”), a second plastic film (Applicant’s “second sheet”), the central layer being a formable stiffening member (deformable and rigid) (retains a manipulation configuration) is sandwiched between a first plastic film and a second plastic film (Fig. 2) (claims 7 – 8).  The plastic films are less permeable than the metal mesh comprising openings (claim 7).  The formable stiffening member conforms to the shape of the bowl (plastically deformable) is a metal mesh containing openings (Col. 3, Lines 45 – 48 & 65 – 67, Fig. 2) (claim 1).  The upper plastic film and lower plastic film are preferably conventional plastic wrap material (Col. 3, Lines 40 – 42) (claim 1).
Butcher, Jr. do not teach the first sheet and the second sheet encase the central layer and prevent foreign objects from contacting the central layer.
(claim 7).
Therefore, based on the teachings of Wallace, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to prevent injuries and tears along the edge of the wrapping film taught by Butcher, Jr., by forming a smooth, sealed periphery around the edge of the wrapping film.
Butcher, Jr. do not explicitly teach the flexible sheet can be shaped into a self-standing structure.
However, one of ordinary skill in the art would instantly recognize the rigidity and plastic deforming properties of the central layer enable Applicant’s flexible sheet to be self-standing.  Considering Butcher, Jr. teach using the same type of material (metal mesh) for the central layer as Applicant (see claims 3, 5, & 9 above).  Therefore, the wrapping taught by Butcher, Jr. can also be shaped into a self-standing structure (claim 14). 
MPEP 2112 [R-3] states:

In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Butcher, Jr. fails to teach cloth/fabric first intermediate sheet (pref woven) between central layer of metal and first sheet made of a polymer.
McKelvy teaches a reinforced plastic sheet comprising a reinforced network or grid of fibers (Applicant’s “cloth material”) between an outer and inner layers of plastic material (Col. 2 ) (claims 7).  The reinforcing network may be a weave of glass fibers (claim 9), nylon mesh, rayon mesh, or other fibrous material (Col. 3, Line 69 – Col. 4, Line 25). The reinforcing network provides tear resistance and strength to the plastic sheet (Col. 1, Lines 22 & 40 - 45).
Therefore, based on the teachings of McKelvy, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide additional strength and tear resistance to the flexible wrap taught by Butcher et al. by incorporating 

With regard to claims 10 – 11, McKelvy does not explicitly teach the presence of a second woven polymer layer in the woven bag of their invention. However, it would have been obvious to one of ordinary skill in the art prior to the effective date to adjust the strength and tear resistance of the structure by increasing the number of woven reinforcing network (cloth) layers. The courts have held that mere duplication of parts has no patentable significant unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.VI.B.

With regard to claim 12, as discussed above for claim 7, Wallace et al. teach a sealing film (“bonding region”) is then applied to the deflected peripheral edge (paragraphs [0065] & [0082]), which would prevent foreign objects from contacting the central deformable metal layer along the edge of the article. Therefore, a smooth, sealed (“bonding region”) periphery extended beyond the metal layer is formed around the edge of the wrapping film.
With regard to claim 13, as demonstrated by the teachings of Butcher et al. and McKelvy, the metal mesh central layer is attached to the first sheet and second layers via fusion between the outer plastic layers, such that the layers of the flexible wrap would move in unison.

Response to Arguments
Applicant argues, “Independent claims 1 and 7 have been amended to clarify the invention.
“Butcher does not disclose any cloth material, as recited in amended independent claims 1 and 7. Additionally, including a cloth material would render Butcher unsatisfactory for its intended purpose of providing transparency (see column 1, lines 34 – 38, column 2, lines 1 – 11 and 36 – 40, column 3, lines 55 – 57, and column 5, lines 25 – 30)” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as previously discussed, Butcher teaches the presence of the metal mesh, which is only transparent in the porous regions of the mesh. Likewise, a woven cloth/fabric would also have transparent regions in the porous regions.


Applicant argues, “FIG. 12 has been revised to change the second instance of ‘1208’ to 1206 to make the drawings match the specification at paragraph [0072]” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of FIG. 12, the objection of the drawings has been withdrawn. 

Applicant argues, “The following changes have been made to overcome objections to the drawings and specification:
Paragraphs [0052], [0065], [0073] have been amended to include reference numbers 312 and 818, and to change ‘1312’ to ‘1342’ to match FIG. 13.
Paragraph [0064] was amended to change ‘seem’ to ‘seam.’
Accordingly, the Applicant respectfully requests withdrawal of these objections” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of the specification, the objection of the specification has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781